DETAILED ACTION

This office action is in response to the amendment filed 6/8/2021. As directed by the amendment, claims 1 has been amended, claims 2-3, 5-6, 8-9, and 11-12 have been cancelled, and claims 14-20 have been newly added.  Thus, claims 1, 4, 7, 10, and 13-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, lines 1-2 recite “wherein the magnet includes a solid electromagnet having a tubular shape.”  Applicant on page 48 of Applicant’s remarks filed 6/8/2021 states that support for claim 17 can be found on paragraphs [0061], [0067]. [0074], and figure 8a of the Specification.  However, the disclosed paragraphs and drawings do not disclose that the magnet has a tubular shape, and, although the Specification discloses that the therapeutic wand is formed from components connected together in a substantially side-by-side, co-axial arrangement, no component is disclosed within the magnet so there is no disclosure in the specification that the magnet is hollow to form a tubular shape.  Therefore, the feature of a tubular magnet was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, lines 3-4 recites, “wherein the timer measures the lapse of time starting from the preselected starting location and ending at the preselected ending location.”  Applicant on page 48 of Applicant’s remarks filed 6/8/2021 states that support for claim 20 can be found on paragraph [0098] of the Specification.  Paragraph [0098] and the method shown in flow chart in fig 30 discloses the timer measuring a first predetermined time, and if the time has passed, moving the therapeutic wand to a second predetermined location.  However, the disclosure does not disclose that the timer measures the lapse of time starting from the preselected starting location and ending at the preselected ending location.  Furthermore, claim 1, from which claim 20 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 7, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (2006/0270956) in view of Kojima (2014/0213945), Matsuura (2015/0374578) and Chou (5,542,907).
Regarding claim 1, Wong discloses a massage device whose ordinary use provides the structure to perform the claimed method steps, including positioning a tip (13) of a therapeutic wand (10) (acupuncture pen) proximate a first predetermined location (para [0015]) being proximate to a first one or more selected locational points (para [0002]), the tip of the therapeutic wand positioned to have a substantially smooth surface (as shown in figs 1-2, the tip (13) has a substantially blunt surface); the therapeutic wand (10) including a housing (11) (casing) including a timer circuit positioned in the casing and positioned to include a timer (20) and a processor (16) positioned to be responsive to the timer (20) (Wong, para [0021]), and an indicator connected to timer circuit (16) (buzzer activated by processor (16) after wand has been placed at a predetermined time and pressure) (para [0021]); the processor (16) determined to determine the lapse of the first of time of the first and second predetermined time periods (processor determines the lapses of time periods (para [0021]) and storage unit stores preset elapsed time values (para [0022])), the indicator positioned response to the timer circuit to provide indication after the lapse of the first and second time periods (buzzer activated by processor (16) (para [0021]), and the processor (16) positioned to continue determine the lapse of subsequent predetermined beauty time periods in the beauty regimen (storage unit stores preset elapsed time values (para [0022]), and therefore is operable to store subsequent time periods and determine the lapse of the subsequent time periods) (para [0022]); applying pressure to 
Wong does not disclose moving the therapeutic wand to a second predetermined location, the second predetermined location being proximate a second one or more locational points and being spaced apart from the first predetermined location; holding the therapeutic wand against the second predetermined location for a second predetermined time period, the second predetermined time period time period being signaled by the indicator positioned in the therapeutic wand, and continuing to follow a series of predetermined locations, each of the subsequent locations of the sequences of predetermined locations corresponding to one or more acupressure points, the first and second predetermined locations and the sequence of subsequent predetermined locations forming a preselected pattern.
However, Kojima teaches a method of applying acupressure to points on a patient's body using a treatment device with a tip (22) (knob-like projection), and in figs 11a teaches a method in which pressure is applied to a first predetermined location (pressure is applied to point 1 for three seconds) corresponding to one or more 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Wong by moving the therapeutic wand to a second predetermined location, the second predetermined location corresponding to the one or more locational points and being spaced apart from the first predetermined location and continuing to follow a series of predetermined locations, each of the subsequent locations of the sequences of predetermined locations corresponding to one or more acupressure points, the first and second predetermined locations and the sequence of subsequent predetermined locations forming a beauty regimen when utilizing the therapeutic wand as taught by Kojima  in order to provide a localized force of pressure to acupressure points of a level to achieve relaxation, stimulation, relief of pain, and release of tension or stress (Kojima, para [0045]]). The now-modified Wong’s method does not disclose the wand including a motor positioned in the housing, activating the motor positioned within a housing of the therapeutic wand, the motor providing vibrational energy that is transferred from the tip 
However, Matsuura in fig 12 teaches a therapeutic device (1) (massage appliance) for locally stimulating a local body part such as an acupressure point to promote bloodstream and remove body wastes (para [0002]), including a motor (5) positioned within a housing (2) (vibrator body) of the therapeutic wand (para [0038]), the motor (5) when activated providing vibrational energy that is transferred from the tip (end of massage wand containing tip with soft cover (20)) of the therapeutic wand (1) to the surface (para [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Wong by providing a motor positioned within the therapeutic wand, and activating the motor positioned within a housing of the therapeutic wand, the motor providing vibrational energy that is transferred from the tip of the therapeutic wand to the surface at a first and second predetermined location as taught by Matsuura in order to apply vibrations to a body local portion such as an acupressure point to provide a massage to promote bloodstream and improve body wastes (Matsuura, paras [0002], [0045]).  
The now-modified Wong’s reference does not disclose the therapeutic wand including a magnet positioned within the housing, activating the magnet positioned within a housing of the therapeutic wand, the magnet generating a magnetic field that is transferred from the tip of the therapeutic wand to the surface at a first predetermined 
However, Chou in fig 4 teaches a therapeutic device for stimulating acupressure points including a motor (22) for providing vibration, and a magnet (251) (coil) positioned within a housing of the therapeutic wand (col 3, ln 4-65), the magnet generating a magnetic field (coil generates an electromagnetic wave) that is transferred from the tip of the therapeutic wand to the skin surface (coil (251) is in the tip (25)) (col 3, ln 2-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Wong by providing a magnet positioned within the therapeutic wand, and activating the magnet at a first predetermined location and at a second predetermined location to generate a magnetic field that is transferred from the tip of the therapeutic wand to the surface at a first predetermined location and at a second predetermined location as taught by Chou in order to enhance circulation and correct the property of ferric ions in the blood in both the first predetermined location and the second predetermined location (Chou, col 1, ln 27-33).
Regarding claim 7, Wong discloses a massage device whose ordinary use provides the structure to perform the claimed method steps, including positioning a tip (13) of a therapeutic wand (10) (acupuncture pen) proximate a first predetermined location (para [0015]) being proximate to a first one or more selected locational points (para [0002]), the tip of the therapeutic wand positioned to have a substantially smooth 
Wong does not disclose moving the therapeutic wand to a second predetermined location, the second predetermined location being proximate a second one or more locational points and being spaced apart from the first predetermined location; holding the therapeutic wand against the second predetermined location for a second predetermined time period, the second predetermined time period being signaled by the indicator positioned in the therapeutic wand, and continuing to follow a series of predetermined locations, each of the subsequent locations of the sequences of predetermined locations corresponding to one or more acupressure points, the first and second predetermined locations and the sequence of subsequent predetermined locations forming a preselected pattern to define a therapeutic regimen when utilizing the therapeutic wand.
However, Kojima teaches a method of applying acupressure to points on a patient's body using a treatment device with a tip (22) (knob-like projection), and in figs 11a teaches a method in which pressure is applied to a first predetermined location (pressure is applied to point 1 for three seconds) corresponding to one or more locational acupressure points (activating acupressure points) (para [0073]), and subsequently pressure is applied to a second predetermined location corresponding to one or more locational points (pressure is applied to point 2 for three seconds), and continuing to follow a series of predetermined locations (pressure is applied to points 3 and 4 for three seconds) (para [0074]), each of the subsequent locations of the sequences of predetermined locations corresponding to one or more acupressure 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Wong by moving the therapeutic wand to a second predetermined location, the second predetermined location corresponding to the one or more locational points and being spaced apart from the first predetermined location and continuing to follow a series of predetermined locations, each of the subsequent locations of the sequences of predetermined locations corresponding to one or more acupressure points, the first and second predetermined locations and the sequence of subsequent predetermined locations forming a therapeutic regimen when utilizing the therapeutic wand as taught by Kojima  in order to provide a localized force of pressure to acupressure points of a level to achieve relaxation, stimulation, relief of pain, and release of tension or stress (Kojima, para [0045]]). 
The now-modified Wong’s method does not disclose the wand including a motor positioned in the housing, activating the motor positioned within a housing of the therapeutic wand, the motor providing vibrational energy that is transferred from the tip of the therapeutic wand to the surface at the first predetermined location, and activating the motor positioned within a housing of the therapeutic wand, the motor providing vibrational energy that is transferred from the tip of the therapeutic wand to the surface at the second predetermined location.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Wong by providing a motor positioned within the therapeutic wand, and activating the motor positioned within a housing of the therapeutic wand, the motor providing vibrational energy that is transferred from the tip of the therapeutic wand to the surface at a first and second predetermined location as taught by Matsuura in order to apply vibrations to a body local portion such as an acupressure point to provide a massage to promote bloodstream and improve body wastes (Matsuura, paras [0002], [0045]).  
The now-modified Wong’s reference does not disclose the therapeutic wand including a magnet positioned within the housing, activating the magnet positioned within a housing of the therapeutic wand, the magnet generating a magnetic field that is transferred from the tip of the therapeutic wand to the surface at a first predetermined location, and activating the magnet positioned within a housing of the therapeutic wand, the magnet generating a magnetic field that is transferred from the tip of the therapeutic wand to the surface at a second predetermined location.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Wong by providing a magnet positioned within the therapeutic wand, and activating the magnet at a first predetermined location and at a second predetermined location to generate a magnetic field that is transferred from the tip of the therapeutic wand to the surface at a first predetermined location and at a second predetermined location as taught by Chou in order to enhance circulation and correct the property of ferric ions in the blood in both the first predetermined location and the second predetermined location (Chou, col 1, ln 27-33).
Regarding claim 15, the modified Wong’s reference discloses pressing acupoints at the first predetermined location and the second predetermined location (Kojima, para [0074]), fig 11a), performing sweeping motions when the acupressure device is intended to remain on a user’s skin (for example, see Massage Technique 1, paras [0054]-[0058], fig 8), and therefore, because Kojima does not disclose performing any motions on a patient’s skin, and therefore it is considered that when the acupressure device is moved from the first predetermined location and the second predetermined location, the acupressure device is lifted off from the first predetermined location to the 
Regarding claim 17, the modified Wong’s reference disclose the magnet (251 of Chou) includes a solid electromagnet (coil is made of solid material and is an electromagnet because it is configured to generate an electromagnetic wave) (Chou, col 3, ln 13-18) having a tubular shape (as shown in fig 1, magnet (251) is coiled to form a tapered annular shape) positioned to substantially fill interstitial void space within a portion of the housing of the therapeutic wand (embedded in massage head (25 of Chou)), the magnet (251 of Chou) generating a magnetic field (electromagnetic wave) (Chou, col 3, ln 14-18).
Modified Wong does not disclose the magnet generating a magnetic field via an electrical coupling to the motor.
However, Chou in fig 1 teaches a massage device including a motor (22) and a magnet (251) configured to generate a magnetic field (electromagnetic wave), wherein the magnet (251) generates a magnetic field via an electrical coupling to the motor (22) (vibrating massage is performed while a direct current is moving over the magnet (251)) (col 3, ln 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the magnet of modified Wong to generate a magnetic field via an electrical coupling to the motor as taught by Chou so that the vibrating massage by the motor can be performed simultaneously with the generation of a magnetic field while a direct current is moving over the magnet (Chou, col 3, ln 13-18).

Modified Wong does not disclose the motor includes an off-center weight rotating about a shaft to generate the vibrational energy.
However, Chou teaches a teaches a massage device including a motor (22), wherein he motor (22) includes an off-center weight (23) (eccentric wheel) rotating about a shaft (as shown in fig 4, motor (22) is coupled to off-center weight (23) by a shaft to rotate the off-center weight (23)) to generate the vibrational energy (col 3, ln 2-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the motor of modified Wong by providing an off-center weight rotating about a shaft to generate the vibrational energy as taught by Chou, as the use of a motor with an off-center weight rotating about a shaft to generate vibrational energy would be a combination of prior art elements that are known to provide a vibrational massage.  See MPEP 2143(I)(A).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al, Kojima, Matsuura, and Chou, as applied to claims 1 and 7 above, and further in view of Lyu (2012/0143081).
Regarding claims 4 and 10, modified Wong discloses a method for using a therapeutic wand.
Modified Wong does not disclose massaging one or more locational points with a head formed on an opposite end of the therapeutic wand than the tip, the head comprising a precious stone, a semi-precious stone, a man-made stone, a mineral, or a metal.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Wong by providing a head formed on an opposite end of the therapeutic wand than the tip, the head comprising a metal and massaging one or more locational points as taught by Lyu in order to provide a different shape to provide either a hard and strong treatment of pain or soft or little stimulation for beauty or pain treatment on a patient's head (Lyu, para [0036]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al, Kojima, Matsuura, and Chou, as applied to claim 1 above, and further in view of Anderson et al (2014/0249354).
Regarding claim 13, modified Wong discloses a tip. 
Modified Wong does not disclose the tip includes a cavity to receive a conductive material connected to the magnet so as to enhance the conductive properties of the magnet arranged to be within the housing.
However, Anderson in figs 12-13 teaches a magnet therapy device comprising a cylindrical node (20) configure to be provided adjacent a patient’s skin for magnetic treatment and producing an electromagnetic field (para [0046]), the node (20) including a cavity (interior of node) containing a magnet (42) (wire acts as magnet wire when a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the tip of the device of modified Wong by providing a cavity to receive a conductive material connected to the magnet so as to enhance the conductive properties of the magnet arranged to be within the housing as taught by Anderson in order to increase flux density so that the magnetic field is more intense, localized, and effective (Anderson, para [0059]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al, Kojima, Matsuura, and Chou, or, in the alternative, being unpatentable over Wong et al, Kojima, Matsuura, and Chou as applied to claim 1 above, and further in view of Mocny (5,224,469).
Regarding claim 14, Wong discloses a housing (11) (casing) (para [0015]), and as shown in figs 1-2, the housing (11) appears to have a rounded cylindrical shape.
In the alternative although Wong’s housing is not completely cylindrical, in the alternative, Mocny in fig 1 teaches a therapeutic wand for applying acupressure including a housing (1) (handle) and a tip probe (2) (col 4, ln 7-12), and as shown in fig 1, the housing (1) has a cylindrical shape (see fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the shape of the housing of .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al, Kojima, Matsuura, and Chou, as applied to claims 1 above, and further in view of Wong (2009/0076422) (“Wong ‘422”)
Regarding claim 16, modified Wong disclose a first predetermined time period, a second predetermined time period, and subsequent predetermined time periods (providing acupressure on each of the four acupoints shown in fig 11a of Kojima for 3 seconds) (para [0074]).
Modified Wong does not disclose the lapse of the first predetermined time period and the second predetermined time period is different from the lapse of at least one of the subsequent predetermined time periods.
However, Wong ‘422 teaches a method to perform acupressure using a therapeutic wand, wherein the wand includes a processor including a timer (para [0059]), wherein the wand is configure to store optimum ranges), including length of time of application of force (para [0048]), and wherein a force (101) of the tip of the wand is pressed against the skin for a variable period of time (15-30 seconds) in according to known acupressure techniques (para [0037]) (para [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Wong by providing pressure for a variable period of time (e.g. between 15 and 30 seconds) as 
The now-modified Wong’s method does not disclose the lapse of the first predetermined time period and the second predetermined time period is different from the lapse of at least one of the subsequent predetermined time periods.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Wong so that the lapse of the first predetermined time period and the second predetermined time period is different from the lapse of at least one of the subsequent predetermined time periods, as it has been held that optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, optimizing the first predetermined time, second predetermined time, and subsequent predetermined time periods by routine experimentations would have been an obvious modification in order to determine an optimal range of treatment for a particular acupoint, and recalling such optimal range during subsequent treatments (Wong ‘422, abstract).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al, Kojima, Matsuura, and Chou, as applied to claims 1 above, and further in view of Leuthardt et al (2014/0277582).
Regarding claim 19, modified Wong discloses a timer.
Modified Wong does not disclose the timer resets after a predetermined period of time.
However, Leuthardt teaches a therapeutic device (202) (BCI/assist device) including a rehabilitation management module (224) to control the therapeutic device, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Wong by configuring the timer to reset after a predetermined period of time by powering down the device when the device has been idle for said predetermined period of time as taught by Leuthardt, as it would be a combination of prior art elements that would provide the result of powering down a therapeutic device when the device is idle to save battery life and conserve energy used by the device.  See MPEP 2143(I)(A).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al, Kojima, Matsuura, and Chou, as applied to claims 1 above, and further in view of Korb et al (2013/0053733).
Regarding claim 20, modified Wong discloses the one or more acupressure points include a preselected starting location (point 1) and a preselected ending location (point 4) arranged in a predetermined sequence of a guided series (points 1-4) (Kojima, fig 11a, para [0074]), and activate the one or more acupressure points via the vibrational energy (Matsuura, para [0002]) and the magnetic field (Chou, col 3, ln 13-18) provided by the therapeutic wand, and therefore, because the modified Wong’s method performs all the method steps recited in the claim, would be operable to generate an improved physical appearance of the skin.

However, Korb teaches a device to treat a patient and including a timer display (156) to display the amount of time that heat/force is applied to a patient’s eyelid, wherein the timer display (156) is configured to display a cumulative amount of time passed (para [0199]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the timer to measure the lapse of time period starting at the preselected starting location and ending at the preselected ending location in order to display the cumulative amount of time that has passed while using the device (Korb, para [0199]).

Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive. 
I.	Claims are Allowable and not Obvious over Cited art.
1. 	Claim 1 defines over Wong, Kojima, Matsuura, and Chou and is not obvious.
a.	The Office Action has improperly selected piecemeal components of disparate prior art references (Wong (pressure application), Kojima (massage), Matsuura (massage), and Chou (massage)) to improperly arrive at Applicant's claimed embodiments of the invention.

b.	Each of the cited references fails to recognize the problems or the source of the problems.
Applicant argues on page 13, first full paragraph-page 17, first paragraph of Applicant’s remarks, that none of the cited references are directed to the problem of delivering specific methods for operating an at-home therapeutic wand to apply pressure to one or more acupressure points on a human body while following a specific sequence to improve circulation and lymph drainage, to generate an improved physical appearance of the skin.  However, Wong disclose the use of a therapeutic wand to apply pressure to specific points on a human body for a specified duration of time, and therefore, the combination of Wong and Kojima discloses a method for applying pressure to one or more acupressure points on a human body while following a specific sequence (Kojima, fig 11a, para [0074]) using a wand device that is configured to apply pressure to an acupuncture point (Wong, para [0020]) for a specified duration of time (Wong, para [0021) to improve circulation and lymph drainage (promote normal blood circulation) (paras [0004]-[0005]).  Therefore, Wong and Kojima disclose the use of a therapeutic wand to apply pressure at a first and second acupressure point, the cited references are directed to the problem of delivering specific methods for operating an at-home therapeutic wand to apply pressure to one or more acupressure points on a human body while following a specific sequence to improve circulation and lymph drainage.  Therefore, the rejection is maintained.
c.	The cited references do not provide a basis for the modification and conclusion of obviousness cannot derive from Applicant’s specification.
Applicant argues on page 17, first full paragraph-page 19, first paragraph of Applicant’s remarks, that the Office Action uses improper and impermissible hindsight, and that modifying Wong’s pressure application device to be used with a selected massage technique of Kojima is impermissible hindsight, as the Office Action chooses among isolated disclosures to deprecate the claimed invention.  However, an exemplary rationale for a prima facie obviousness include some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to combine reference teachings to arrive at the claimed invention.  See MPEP 2143(I)(G).  In this case, Kojima teaches that applying pressure to the specified acupressure points achieve achieves the benefit of relaxation, stimulation, relief of pain, and release of tension or stress (Kojima, para [0045]).  Therefore, because Kojima discloses a motivation to apply acupressure at the points discloses in fig 11a to achieve the benefit of relaxation, stimulation, relief of pain, and release of tension or stress, the modification of Wong with the teaching of Kojima is not considered to be impermissible hindsight.  Therefore, the rejection is maintained.
Applicant argues on page 16, first full paragraph of Applicant’s remarks, that there is no logical basis for a person of ordinary skill in the art to consult both Wong and Kojima simultaneously as they are totally unrelated.  However, both Wong and Kojima are considered to be analogous prior art because both are considered to be in the field of Applicant’s endeavor, as Applicant’s invention, Wong, and Kijima are all within the 
 	i.	Examiner’s rejection is conclusory and unsupported.
Applicant argues on page 20, first full paragraph-page 22, first paragraph of Applicant’s remarks, that the Office Action does not provide any objective evidence to support why one of ordinary skill in the art would have been motivated to look at Kojima and modify the pressure application described in Wong to disclose the therapeutic methods by the use of a therapeutic wand as disclosed in Applicant’s embodiment of claim 1.  As discussed above, Kojima provides a teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to combine reference teachings to arrive at the claimed invention (see MPEP 2143(I)(G)), as Kojima teaches that applying pressure to the specified acupressure points achieve achieves the benefit of relaxation, stimulation, relief of pain, and release of tension or stress (Kojima, para [0045]).  Therefore, because Kojima discloses a motivation to apply acupressure at the points discloses in fig 11a to achieve the benefit of relaxation, 
Applicant argues on page 22, first full paragraph of Applicant’s remarks, that there is no logical basis for a person of ordinary skill in the art to consult both Wong and Kojima simultaneously.  However, as discussed above, both Wong and Kojima are considered to be analogous prior art because both are considered to be in the field of Applicant’s endeavor, as Applicant’s invention, Wong, and Kijima are all within the field of kinesiotherapy devices and methods, and specifically devices for applying pressure to specified acupoints on a patient’s body, and are considered to be reasonably pertinent to the particular problem with which Applicant was concerned, as both Wong and Kojima are directed to a device, such as a therapeutic wand or other acupressure tool to apply pressure on one or more acupressure points on a human body, and Kojima is directed to an acupressure tool to apply pressure on one or more acupressure points on a human body while following a specific sequence.  Therefore, the rejection is maintained.
ii.	Modifying Wong to accommodate the massage technique of Kojima would render Wong inoperable for its intended purpose.
Applicant argues on page 23, first full paragraph-page 27, second full paragraph of Applicant’s remarks, that modifying Wong to accommodate the massage technique would render Wong inoperable for its intended purpose of measuring pressure and displaying the pressure to deliver a precise pressure, because Kojima’s massage 
iii.	Modifying Wong would render Wong inoperable for its intended purpose.
Applicant argues on page 25, third full paragraph-page 26, first full paragraph, if the pen in Wong were to be follow the teaching of Kojima to press at each point for a constant period of three seconds, it would make Wong inoperable for its intended purpose because the intended purpose of Wong is for controlling the duration and force applied on the skin.  However, Kojima teaches that a localized force of pressure applied is of a level sufficient to achieve at least one of relaxation, stimulation, relief of pain, and release of tension or stress (para [0045]), and therefore, the force of pressure of Kojima’s acupressure technique has to be sufficient to achieve the benefits of acupressure therapy.  Therefore, modifying Wong would not render Wong inoperable 
iv.	Modifying Wong would render Wong inoperable for its intended purpose.
Applicant argues on page 27, first full paragraph-page 28, first paragraph of Applicant’s remarks, that modifying the device of Wong by providing a motor as taught by Matsuura would render Wong inoperable for its intended purpose, as Matsuura discloses covering the entire pressurizing device with a flexible structure, that would interfere with the operation of Wong’s compression spring to deliver a precise pressure.  However, as discussed on page 6, second full paragraph-page 7, first paragraph of the Office Action dated 12/8/2020, the proposed modification is to provide a motor positioned within the therapeutic wand to apply vibrations to a body local portion such as an acupressure point to provide a massage to promote bloodstream and improve body wastes (Matsuura, paras [0002], [0045]), and does not involve providing a flexible structure.  Therefore, because the modification of Wong with the teaching of Matsuura does not involve providing a flexible cover, the modification would not render Wong inoperable for its intended purpose.  Therefore, the rejection is maintained.
v.	Replacing the soft cover of Matsuura’s system with the plastic of Chou would render Wong inoperable for its intended purpose.
Applicant argues on page 28, first and second full paragraphs of Applicant’s remarks, that the combination of Matsuura and Chou would render Wong unfit for its 
vi.	Chou fundamentally alters Matsuura’s “principle of operation”.
Applicant argues that Chou fundamentally alters Matsuura’s principle of operation because by providing a magnet within the wand, the soft cover is removed and therefore would render Matssura’s inoperable for its intended purpose.  However, discussed above, Matsuura is relied upon to teach the use of providing a motor positioned to a therapeutic acupressure device to provide vibrational energy, and the modification does not involve providing a flexible structure (See Office Action dated 
vii.	Chou fundamentally alters Matsuura’s “principle of operation”.
Applicant argues on page 30, first full paragraph-page 31, first paragraph of Applicant’s remarks, that Chou teaches away from the use of batteries, as Chou is directed to a massage apparatus with multiple vibrators and having an external supply.  However, although Chou discloses a drawback of using batteries and in its preferred embodiment discloses an external power source, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123(I).  In this case, Chou’s disclosure of batteries is considered to be a nonpreferred embodiment, as the batteries are described in the permissive sense: 

Usually, batteries are used as the power source in a prior art device, but it can be understood that electric charges in batteries is very limited and there is a possibility that the prior art device stops running due to an inadequate electric charge in the batteries so that an engaging massage treatment has to be interrupted till a replacement for new batteries is complete. (emphasis added)

 Therefore, because Chou’s disclosure of a preferred embodiment using an external power source does not constitute a teaching away from a nonpreferred embodiment using a battery, the rejection is maintained.  It is also noted that battery is not recited in the claimed invention.
.	Chou fails to cite the deficiencies in Wong, Kojima, and Matsuura.
Applicant argues on page 31, first full paragraph-page 32, first paragraph of Applicant’s remarks, that the combination of Chou with the previously recited reference are improper because Matsuura already discloses a motor, and therefore the combination is improper because the element added from the second reference is already present.  However, Chou is relied upon to teach a magnet positioned within the therapeutic wand, which the Wong combination hitherto lacks, and does not disclose providing a motor, as Matsuura already discloses a motor (see Office Action dated 12/8/2020, page 7, first-third full paragraphs).  Therefore, because Chou is relied upon to teach an element that is lacking in the combination (i.e. the magnet), the rejection is maintained.
d.	The Office Action fails to consider Applicant’s claimed embodiments of the invention as a whole.
Applicant argues on page 32, first full paragraph-page 34, first paragraph of Applicant’s remarks, that the Office Action fails to consider Applicant’s invention as a whole, taking into consideration the differences addressed by the cited art and the problem solved by the instant claims.  However, as discussed above, Wong is directed to the problem recognized by Applicant of operating a therapeutic wand to activate acupuncture points by applying therapeutic pressure to a skin surface at acupuncture points, and Kojima discloses a an acupressure treatment by providing acupressure at selected acupressure points, and Matsuura and Chou disclose improvements to massage methods by providing the features of vibration and magnetic field, 
e.	The Office Action impermissibly uses hindsight and Applicant’s disclosure as a “roadmap” in an attempt to combine discrete features of cite references.
Applicant argues on page 34, first full paragraph-page 36, first paragraph, that the Office Action improperly uses the Applicant’s application as a “roadmap” for selectively combining disparate features described in different references in different references in addition to unsupported argument for any latent deficiencies.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the use of the device of Wong to provide pressure at specified acupoints as shown in fig 11a of Kojima using an acupressure device would be the use the known device of Wong in a known manner of 
f.	The Office Action fails to address the second predetermined time period being signaled by the indicator positioned by in the wand as claimed by Applicant.
Applicant argues on page 36, first full paragraph-page 37, first paragraph, that the Office Action ignores a claim feature of the second predetermined time period being signaled by the indicator positioned by in the wand as claimed by Applicant and therefore Kojima fails to cure the deficiencies in Wong.  However, Kojima in figs 11a teaches a method in which pressure is applied to a first predetermined location (pressure is applied to point 1 for three seconds) corresponding to one or more locational acupressure points (activating acupressure points) (para [0073]), and subsequently pressure is applied to a second predetermined location corresponding to one or more locational points (pressure is applied to point 2 for three seconds), and continuing to follow a series of predetermined locations (pressure is applied to points 3 and 4 for three seconds) (para [0074])  Therefore, the combination of the use of the device of Wong to perform the acupressure treatment disclosed in fig 11a of Kojima involve moving the second location applying pressure to a second predetermined 
g.	One skilled in the art would not make the combination as proposed by the Office Action.
Applicant argues on page 37, first full paragraph-page 38, first full paragraph of Applicant’s remarks, that Exhibit A is persuasive to provide evidence of unexpected results because the steps disclosed by Exhibit A constitute the method steps of the claimed features.  However, the method steps of Exhibit A, comprising the instructions discloses in Exhibit D of “using medium pressure around the eyes and light pressure under the eyes.  Finish by connecting the points from steps 2-12 in one continuous strike, starting at the inner eye, moving up and around the entire eye area, and ending at the hairline,” does not disclose all of the method steps of claims 1 and 7, as Exhibit D does not disclose the use of a time, a motor to provide vibration, or a magnet to provide a magnetic field.  Furthermore the disclosed method of Exhibit D discloses additional steps, such as “finish by connecting the points from steps 2-12 in one continuous strike, starting at the inner eye, moving up and around the entire eye area, and ending at the hairline.”  Because Exhibits A and D lack the steps of providing a timer, magnet, or motor, it is unclear how the method of providing a timer, magnet, and motor for acupressure massage would provide unexpected results, and the Goldstein declaration 
Applicant argues on page 38, second full paragraph-page 39, second full paragraph, that because Matsuura and Chou does not provide the benefits specifically stated in Exhibits A and B, the addition of a motor to provide vibration and a magnet to provide a magnetic field provides unexpected results.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, the prior art provides evidence of a benefit by providing vibration and a magnetic field, as Matsuura disclose the benefit of providing a vibration to a selected acupressure point to promote bloodstream and improve body wastes (Matsuura, paras [0002], [0045]) and Chou discloses the benefit of providing a magnetic field while performing a massage to enhance circulation and correct the property of ferric ions in the blood (Chou, col 1, ln 27-33).  Therefore, the rejection is maintained.
Applicant argues on page 40, first and second paragraphs of Applicant’s remarks, that Exhibit B is not persuasive to provide evidence of commercial success derived from the claimed invention because by following the method of Applicant’s invention, a single user was able to achieve results of improved skin.  However, it is unclear what specific method the user of the endorsement of Exhibit B used to achieve this result.  No evidence is offered showing that the user used a wand including a timer, 
h.	The combination of Wong and Kojima* fail to teach, or suggest each feature of the embodiments of claim 1.
i. Wong fails to disclose an indicator and Kojima, Matsuura, and Chou* do not add anything that would remedy the aforementioned deficiency in Wong.
*The listing of secondary references headings is incorrect, and have been corrected.  Applicant’s arguments are discussed in relation to the prior art listed above.
Applicant argues on page 41, first full paragraph-page 42, first paragraph of Applicant’s remarks, that Wong does not expressly disclose a timer circuit, but only discloses a timer (20) electronically connected with a microcontroller (16), which cannot be reasonably equivalent to the timer circuit of claim 1.  However, Wong’s timer (20) and microcontroller (16) is considered to correspond to the timing circuit, as the timing 
Ii. Wong fails to disclose the processor positioned to determine the lapse of a first predetermined time period and a second predetermined time period, and Kojima, Matsuura, and Chou do not add anything that would remedy the aforementioned deficiency in Wong.
Applicant argues on page 42, first full paragraph-page 35, third full paragraph of Applicant’s remarks, that Wong’s processor is not positioned to determine lapse of the first predetermined time period and the second predetermined time period because it is the timer that measured the elapsed time period.  However, a microcontroller receiving 
h.	The combination of Wong and Kojima* fail to teach, or suggest each feature of the embodiments of claim 1.
Applicant argues on page 44, first and second full paragraphs of Applicant’s remarks, that a modification would be needed to be made to Wong, as the timer only measures the elapsed time period.  In response to the Office Action stating that it is within the level of skill of one of ordinary skill in the art to connect a processer to a timer and a buzzer such that the processor is configured to receive a signal from the timer indicating that the elapsed time has reached a preset value, and to send a signal from the time indicating that the elapsed time has reached a preset value, the remarks in the Office Action are in response to Applicant’s remarks that the Wong reference is inoperable.  However, page 17 of the Office Action that when the reference relied on expressly anticipates or makes obvious all the elements of the claimed invention, the reference is presumed to be operable.  See MPEP § 2101(I), and providing the timing circuit shown in Wong would be within the level of skill of one of ordinary skill in the art.  
2. 	Claims 4 and 10 are allowable over Wong, Kojima, Matsuura and Chou and further in view of Lyu because the combination of features fail to disclose, teach, or suggest each feature of the claims. 
Applicant argues on page 44, third full paragraph-page 45, second full paragraphs of Applicant’s remarks, that Lyu fails to cure the deficiencies of the modified Wong, as Lyu does not disclose a therapeutic wand including a motor or magnet.  However, as discussed above, because the modified Wong’s method discloses the limitations of claims 1 and 4, the rejection is maintained.
3. 	Claim 13 allowable over Wong, Kojima, Matsuura and Chou and further in view of Anderson because the combination of features fail to disclose, teach, or suggest each feature of the claims. 
a.	The cited references do not provide a basis for the modification and conclusion of obviousness cannot derive from Applicant’s invention.
Applica argues on page 46, first full paragraph-page 47 first full paragraph of Applicant’s remarks, that there is no logical basis for one of ordinary skill in the art to consult Anderson, as Anderson is directed to solving the problem of muscle and bone mass loss, and therefore unrelated to Applicant’s problem of performing acupressure therapy.  In response to applicant's argument that Anderson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Anderson is considered to be within the field of endeavor as Applicant’s because both Anderson and Applicant’s invention are within the field of magnetic therapy devices.  Furthermore, Anderson’s disclosure of a magnetic therapy device is considered to be reasonably pertinent to the particular problem with which the applicant was concerned, as Anderson teaches the benefit of providing a cavity to receive a conductive material connected to the magnet so as to enhance the conductive properties of the magnet arranged to be within the housing in order to increase flux density so that the magnetic field is more intense, localized, and effective (Anderson, para [0059]), and providing a more intense, localized, and effective magnetic field would be reasonable pertinent to Applicant’s problem of providing an effective acupressure therapy using a magnetic field.  Therefore, the rejection is maintained.
b.	Anderson fails to cure the deficiencies in Wong, Matsuura, and Chou.
Applicant argues on page 47, second full paragraph-page 48 first paragraph of Applicant’s remarks, that Anderson fails to cure the deficiencies of the modified Wong, as Anderson does not disclose the magnet is positioned in the housing.  However, Chou discloses the magnet is within the housing, and by modifying the magnet by providing an iron core, the magnet and the iron core would be within the housing.  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785